ACCEPTED
                                                                                03-14-00650-CV
                                                                                        5565369
                                                                     THIRD COURT OF APPEALS
                                                                                AUSTIN, TEXAS
                                                                            6/5/2015 2:06:30 PM
                                                                              JEFFREY D. KYLE
                                                                                         CLERK



          WESLEY SPEARS AND RENEE JACOBS. APPELLANTS
                                                           FILED IN
                                                    3rd COURT OF APPEALS
                                    v.                  AUSTIN, TEXAS
                                                    6/5/2015 2:06:30 PM
                                                      JEFFREY D. KYLE
       FALCON PO INTE    COMM UN ITY ASSOCIATION, APPELLEE  Clerk

                        NO. 03·14-006SOCV

                              June 5, 2015

    APPELLANTS' MOTION FOR PERMISSION FILE THEIR REPLY
                        BRIEF LATE

Wes ley S. Spears, State Bar No. 18898400, Spears Law, 401 Congress
Avenue., Suite 1540, Austin, Texas 78701, Tel. 512·696-2222, Fax. 5 12-
687-3499 Attorney for Appellants, e mail, wesleys637@yahoo.com.

         Appeal from County Court One of Travis County, Texas

                             No. 3·11·00650

                            C-1-CV-13-010214

                 IDENTITY OF PARTIES AND COUNSE.L

Appellants, Wesley Spears and Renee Jacobs

Appellants' counsel

Wesley S. Spears, State Bar No. 18898400, Spears Law, 401 Congress
Avenue., Suite 1540, Austin, Texas 78701, Tel (512)696-2222, Fax. 512·
687-3401.

Appellee, Falcon Pointe Community Homeowners' Association

Appellee's Counsel
David Cha mberlain, Chamberlain and McHaney, 301 Congress Avenue,
22"" Floor, Austin, Texas 78701 Tel. 512-474-9124, Fax. 512-474 8582

       Appellants hereby moves for an order of the Court granting this

Motion to a llow appell;mts' to file their Reply Brief on or before June 11,

2015. Counsel for the appellants is currently out of town. Counsel for

the Appell ee docs not oppose this Motion.

      Wherefore, the plaintiff hereby requests that the Third District

 Court of Appeals grant this Motion for Continuance.

                                                    Appellants' Wesley
                                                    Spears and Renee
                                                    Jacobs


                                                    8y:/S/WESL£Y
                                                    SPEARS
                                                    Wesley Spears
                                                    Bar No.18898400
                                                    401 Congress Avenue,
                                                    Suite 1540
                                                    Austin, Texas 78701
                                                    Tel.: 512-696-2222
                                                    Fax.: 512-687-3499
                                                    Attorney for Appellants




                                       2
                      CERTIFICATION OF CONFERENCE

       This is to certify that appellants' counsel, Wesley Spears and
appellee's conferred on this 4'" day of )uoe, 2015, pursuant to Tex. R.
App. P. 10.1 (a) (5) regarding the foregoing Motion . Appellee does not
object to the Third Court of Appeals granting t he foregoing Motion to
a llow Appellants to file their Brief that exceeds the civil word count for
civil Briefs.

                                                       /sfWesley Spears

                                                       Wesley Spears

                         CERTIFICATION OF SERVICE

      This is to certify that a copy of the foregoing Motion was served on

counsel for appellee, David Chamberlain, Chamberlain and McHaney,

301 Congress Avenue, 22nd Floor, Austin, Texas 78701 Tel. 512-474-

9124, Fax. 512-474-8582 By EMAIL. on this 4th day of June, 2015.



                                         Appellants, Wesley Spears and
                                         Renee jacob>


                                         By:/S/Wesley Spears
                                           Wesley Spears
                                           Bar No.18898100
                                           401 Congress Avenue.
                                           Suite 1540
                                           Austin, Texas 78701
                                           Tel.: 512·696-2222 Fax.:
                                           512-687·3499
                                           Attorney for Appellants

                                     3
4